
	

114 HR 3950 IH: Veteran Small Business Tax Credit Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3950
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Ms. Adams (for herself, Mr. Takai, Ms. Kelly of Illinois, Mrs. Lawrence, Ms. Velázquez, Mr. Payne, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a small business start-up tax credit for
			 veterans who have served overseas.
	
	
 1.Short titleThis Act may be cited as the Veteran Small Business Tax Credit Act of 2015. 2.Veteran small business start-up credit (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.Veteran small business start-up credit
 (a)In generalFor purposes of section 38, in the case of an applicable veteran-owned business which elects the application of this section, the veteran small business start-up credit determined under this section for any taxable year is an amount equal to 15 percent of so much of the qualified start-up expenditures of the taxpayer as does not exceed $80,000.
 (b)Applicable veteran-Owned small businessFor purposes of this section— (1)In generalThe term applicable veteran-owned small business means a small business controlled by one or more qualified veterans.
 (2)Qualified veteranThe term qualified veteran means any individual (or the spouse or surviving spouse of such an individual) who— (A)has served on active duty in the Armed Forces of the United States, and
 (B)at any time in the course of such service, was stationed outside of the United States. Such term shall not include any individual who was discharged or released from the Armed Forces of the United States under dishonorable conditions.(3)ControlThe term controlled means—
 (A)management and operation of the daily business, and (B) (i)in the case of a sole proprietorship, sole ownership,
 (ii)in the case of a corporation, ownership (by vote or value) of not less than 51 percent of the stock in such corporation, or
 (iii)in the case of a partnership or joint venture, ownership of not less than 51 percent of the profits interests or capital interests in such partnership or joint venture.
 (4)Small businessThe term small business means, with respect to any taxable year, any person engaged in a trade or business in the United States if—
 (A)the gross receipts of such person for the preceding taxable year did not exceed $5,000,000, or (B)in the case of a person to which subparagraph (A) does not apply, such person employed not more than 100 full-time employees during the preceding taxable year.
								For purposes of subparagraph (B), an employee shall be considered full-time if such employee is
			 employed at least 30 hours per week for 20 or more calendar weeks in the
 taxable year.(c)Qualified start-Up expendituresFor purposes of this section— (1)In generalThe term qualified start-up expenditures means—
 (A)any start-up expenditures (as defined in section 195(c)), or (B)any amounts paid or incurred during the taxable year for the purchase or lease of real property, or the purchase of personal property, placed in service during the taxable year and used in the active conduct of a trade or business.
 (d)Special rulesFor purposes of this section— (1)Year of electionThe taxpayer may elect the application of this section only for the first 2 taxable years for which ordinary and necessary expenses paid or incurred in carrying on such trade or business are allowable as a deduction by the taxpayer under section 162.
 (2)Controlled groups and common controlAll persons treated as a single employer under subsections (a) and (b) of section 52 shall be treated as 1 person.
 (3)No double benefitIf a credit is determined under this section with respect to any property, the basis of such property shall be reduced by the amount of the credit attributable to such property.
							.
 (b)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
				
					
						Sec. 45S. Veteran small business start-up credit..
 (c)Made part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:  (37)the veteran small business start-up credit determined under section 45S..
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.  